DETAILED ACTION
Status of the Claims
1.	Claims 1, 3, 6, 8, 11, 15, 32, 35-36, 39-40, 43-44, 47, 49, 52, 78-76 and 78 are allowed. 
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Damiani on Feb 8, 2022.

The application has been amended as follows: 

	Claim 32, line 5, before the instance of system, insert --wastewater treatment--.
	
	Claim 35, line 2, delete the instance of “process” and replace with --system--.

Claim 44, line 2, delete the instance of “process” and replace with --system--.

Cancel claim 77.

Claim 78, lines 5 and 8, before the instance of system, insert --wastewater treatment--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art, Xu et al. teach paper-based multi-anode microbial fuel cell integrated with power management system for real time in situ monitoring of wastewater quality (see page 233, col. 1, paragraph 1 and Fig 1) but do not teach the biological wastewater treatment system is an anaerobic digestion system, and the bio-electrochemical sensor is located within the anaerobic digestion system as recited in claims 1 and 32.  
	Xu et al. teach applying power to microbial fuel sensor, measuring an electrical output of the microbial fuel cell and correlating the output with metabolic activity of exo electrogenic bacteria present in the system, adding sodium hypochlorite into the system and  monitoring a change in the electrical output in response to the sodium hypochlorite (see Fig 5 and section 2.4) but do not teach the step of adjusting the delivery of the one or more agents in response to a change in the electrical output as recited in claim 78. 
	Dependent claims are allowable based on their dependency on claims 1 and 32 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759